

116 HR 8630 IH: Organizational Fee Fairness Act
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8630IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. Cook introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Forest Organization Camp Fee Improvement Act of 2003 to modify the calculation of land use fees in counties with less than two percent farm land, and for other purposes.1.Short titleThis Act may be cited as the Organizational Fee Fairness Act. 2.Fees for occupancy and use of National Forest System and facilities by organizational campsSection 503(a) of The National Forest Organizational Camp Fee Improvement Act of 2003 (16 U.S.C. 6232(a)) is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking The and inserting Except as provided in paragraph (5), the ; and(2)by adding at the end the following:(5)Rule for covered counties(A)In generalWith respect to an organizational camp in a covered county, paragraph (1)(B) shall be applied by substituting State for county.(B)Covered county definedIn this paragraph, the term covered county means a county in which less than 2 percent of land is used for farming as reported in the most recent Census of Agriculture conducted by the National Agricultural Statistics Service. .